Thomas, J. (dissenting):
The question is whether there was such evidence of defendant’s neglect to protect the plaintiffs, its passengers, from an unwarranted assault or participation therein as to require submission of defendants liability to the jury. The seizure of two female passengers at Syracuse by two policemen was followed by holding them while the train proceeded to Utica, whence they were removed from the train and later returned to Syracuse, wjiere they were later released. The policemen acted pursuant to a message from police headquarters at Bochester to the effect that there were two women on the train, the younger of whom was supposed to be Mrs. Guinness, who had committed murders hi Indiana,
There was no basis whatever for the advice. There is not a fact that palliates the officers’ conduct, nor one that shows the slightest effort on the part of the defendant’s station agents at Syracuse, or the conductor, to discover the truth and to avert the indignity. Moreover, the station agent and the conductor countenanced, by their presence the seizure of the plaintiffs, and in addition the conductor either led, or directed that the officers should be led, to the plaintiffs’ berth, thereby identifying the passengers, and Mrs.^Heeren testified that after they had been compelled to vacate the berths she said to the conductor, “‘I am not the woman that is wanted, can’t you do something for me ? ’ I said, ‘ I am not the one, there is a mistake here, ’ and he said, ‘You had better go along without any trouble.’ I partly dressed the both of us, and the two men and the conductors of the train took us to the' stateroom;” Mrs. Burton also testifies that in the stateroom the two conductors and *565porter were present for a part of the time while they were dressing. The evidence sufficiently shows that the conductor was informed at Syracuse that the arrest was for a crime committed in Indiana. The officers had no authority, real or apparent, to do the act, and the defendant’s agents would not be excused in this instance if they did not know it. They were informed that the seizure was for a crime committed in the State of Indiana. Therefore, they are not excused if in fact ignorant that a legal arrest could be made pursuant to the United States Constitution (Art. 4, § 2, subd. 2) and statute of the United States (U. S. B. S. § 5278), only by virtue of sections 827-829 of the Code of Criminal Procedure of the State of New York, wherein the process required is defined. The law gives the Governor of the State and a magistrate each the power to cause the arrest by a warrant issued. The fact and the applicable law were present to the conductor. He ignored both, and was contented with a mere emblem that denoted an officer but carried no authority whatever. Had the conductor merely asked whether the officers had the Governor’s or magistrate’s Warrant, he would have learned the truth, and having learned the truth he would have permitted without some intervention the removal at the peril of his employer. But there was no inquiry and not a word of protest.
The defendant depends upon two positions: (1) That the .intruders were policemen, and thereby appeared to have authority to arrest; (2) that the statute (Code Crim. Proc. § 177) relating to crimes committed in this State, authorizing arrests without a warrant, applies to felonies committed in a foreign State. So the defense is apparent authority from the official status of the captor, and actual authority from the extraterritorial application of our criminal procedure. But the Code makes specific provision that for the arrest of those accused, of crime done beyond the State the warrant of the Governor or a magistrate shall be obtained. The provisions of section 177 of the Code of Crhninal Procedure are not extended to such case. Precisely how the arrest shall be made is written in the statute, to wit, by warrant served as our law requires. The whole criminal' procedure is not assimilated, but there is interpolated' in it an exact statement of what shall be done to authorize *566the arrest. This in itself excludes what in any case would be inapplicable, to &n extraterritorial offense.
This brings the question to what I deem the debatable point, namely, if a police officer would enter cars and seize a passenger, should the carrier admit him, and suffer the arrest without any inquiry or intervention, and may it with impunity countenance, encourage and aid the arrest to the extent above indicated? In deciding this, it must be considered, that the policeman, although such, and as such competent to serve a warrant, has none; that he has no actual authority to make the arrest; that the carrier cannot plead ignorance of the law as a defense if it omit its duty. So the first proposition to be maintained by defendant is that an officer known to be authorized to arrest only with a warrant may without authority enter a car and capture passengers without any duty of protection on the part of the carrier, and this because ' the carrier must assume that the officer has full right to make the capture. A person justly recognizes the authority of an officer not from his official status, at least not from that alone, but because he appears to have the authority. He may appear to have it because he carries a warrant that gives legal color to his action or because the law dresses him with authority to make the arrest without warrant. Now, when the officer acts under the color of authority, arising either from his papers or the provisions of law, the carrier is not required to look behind such appearance of authority. But the naked fact that a person is an officer does not make him appear to have a warrant nor to be competent to arrest without it. Whatever the law may permit him to do, he appears to the carrier authorized to do it. But in the present case no law casts upon the intruders such appearance, nor could it appear to the carrier to do so. The carrier was informed that the crime was committed in Indiana and was bound to know that an arrest therefor without a warrant was illegal. There are decisions that police officers may arrest in a State passengers for crimes committed therein, and -. it need not or should not interfere. The conclusion is quite logical. The law in such cases authorizes arrest with or without warrant, and the carrier must respect a warrant if presented or the apparent authority given by the statute or com*567mon law to arrest without it. The carrier need not consider whether the facts support the asserted exercise of authority, provided the officers appear to be acting within its general scope. But in the present case the carrier knew that the officers were not acting within the scope of such general authority, and it was bound to know that there was no law that protected the act which they were doing. In the one case the law so clothes the officer with power justly exercisable upon given conditions that he appears to the carrier enabled to act. It is not for the carrier to test the presence of the conditions; it is enough for it that they may exist. But here no such facts, real or apparent, existed or were asserted, but the carrier was told the facts by the officers that showed the latter to be wrongdoers. But, being told that the officers were about to do an illegal thing, the conductor let them enter the train and showed them or caused them to be shown the persons on whom they could perpetrate it, told the passengers that they had better submit, and accompanied the. plaintiffs to the stateroom. There was no inquiry after full opportunity for it during fifty-four miles of travel, occupying one hour and fifteen minutes before the passengers were finally removed. So the carrier, remaining not even passive, aided the undertaking as it did.
Had these same officers presented themselves to a conductor and showing their shields demanded freight without such warrant or process as the law requires, its delivery would not be excused. (Nickey v. St. L., I. M. & S. Ry. Co., 35 Mo. App. 79; Merriman v. Great Northern Exp. Co., 63 Minn. 543.) Seizure of goods by a police officer falls under the same rule. The law requires a written process in such Case and in this case. So far the analogy holds." . It is true that the goods are wholly committed to, and have no protection save through.the carrier, maybe an insurer, while the passenger, transported under the carrier’s obligation to use care against assaults, has some self-capacity to defend himself, or to submit, or to exercise other judgment. This goes to the degree of protection due to the passenger and the extent to which it should be afforded. But the present 'decision is that the carrier owes no duty and •may facilitate the arrest notwithstanding an appeal to him for protection. The defendant’s cars are the shelter to which it *568invites the passengers, the place where the latter are isolated from usual safeguarding environments arid opportunities. These cars a' police officer unauthorized has no right to enter, and to them the .carrier may not bid policemen nor" suffer them to come to make false arrests without some intervention; arid above all, the carrier may not abet the entry and the capture. S.o when an officer presents himself the ¡burden is on the carrier to demand the exhibition of his authority, and when it is not produced, and does not appear without exhibition, to use practicable care to protect the passenger, as it would against any other assault, for it is only that. It is either this or an unconditional recognition of the right of any officer to do anything he will in the seizure of passengers or their property, suffered or permitted thereto by the carrier.
I will now discuss more particularly the .participation of the carrier through'its agent in the arrest. The defendant had the plaintiffs in its charge as passengers, and allotted to them seats and berths in the car for the purposes of transportation and as an abiding place during its continuance. Two men came to make an unlawful removal of such passengers. The carrier’s agent was advised of the purpose, and was bound to know that it was unlawful. He did not concert thé plan for the. seizure, but he did (1) consent to it by giving leave to .the men to enter the car; (2) he conducted them to the car, or caused them to be so-conducted; (3) he led or caused them to be led to the plaintiffs’ berth for the purposes of identification; (4) he and others connected with the carriage stood by while the seizure was made; (5) the conductor when appealed to for protection told the passengers that they had better go along without -any trouble, which, in view of the relations^ is more in the nature of a command than of advice; (I) he suffered the passengers to be carried in charge of the officers to Utica, and there removed. These acts and omissions, in gross at least, show that the carrier consented to the illegal act, encouraged it by aiding it, and thereby tended to bring about the unlawful result. Whoever by words, acts, gestures, looks or signs so encourages and aids the commission of a tort is a - joint tort feasor. (McMannus v. Lee, 43 Mo. 206, 208; Cooper v. Johnson, 81 id. 483; Smith v. Felt, 50 Barb. 612.) So the wrongful act was done *569by defendant’s co-operation, and tended naturally to effectuate the illegal errand. (Brooks v. Ashburn, 9 Ga. 296, 302.) This is not a case where the accused party, having no duty to. .restrain illegal aggressions, merely licenses, so far as he is concerned, a wrongdoer to enter upon premises or to use facilities. In Robinson v. Vaughton (8 Car. & P. 252) it was considered that if A gives B leave to go on a field in which he has no right, A.is not liable for B’s trespass thereon; but otherwise if A orders and authorizes it. But in the case at bar the defendant not only licensed or permitted the men to go on its car to do an act which it was bound to know was illegal, and which was the initial breach of its duty to the passenger, but by direct interposition aided in the seizure. Hence, it not only against its duty countenanced the commission of the tort, but affirmatively aided it. (Moir v. Hopkins, 16 Ill. 313, 315.) In Hill v. Walker (Peake Ad. Cas. 234) several persons were-engaged in a common hunt. Lawrence, J., said: “The defendant having purposely led the rest of the.party to this place, and waited while they went-into it, he was equally guilty of a trespass as if he had personally gone or sent his own dog into it.” I consider that the liability would have been the same had the defendant joined the party at the field and shown the way for the purpose of effectuating the purpose, knowing it to be unlawful. Such, at-least,’ would be the case if a crime, like an assault, were committed. In Alfred v. Bray (41 Mo. 484, 487) it was said: “There seems to be no principle of law better settled than that all persons who wrongfully contribute in any manner to the commission of a trespass * * * are responsible as principals. * * * It is unnecessary likewise to show what degree of efficiency he exhibited in giving aid and countenance to those who actually broke into the-store and took the plaintiff’s goods. It is enough if he was found to be acting in concert with the others. * * * If he was present at any time during the commission of the wrongful act, giving aid and countenance to it, he should be held liable to the extent of the injury done.” In Carter v. Fulgham (134 Ala. 238) it was stated that if one Jamar aided Holmes, an officer, in the seizure of plaintiff's -property, “ by locating and pointing out ” the same, “ for the purpose of their being taken, *570and for which he was to receive compensation, and the taking * . * * by Holmes was wrongful, then Jamar was a joint tort feasor.” I consider that it is unnecessary that a person' assisting in' a tort or a crime should be entitled to compensation in money for his participation in order to charge him as a joint wrongdoer. If it be the law that a carrier may hold himself aloof when a peace officer seizes its passengers, its attitude cannot be regarded as merely passive where in any degree it facilitates the act.
Thus far the case of the mother has been considered as identical with that of the daughter. But the officers on the trial disclaimed any direction or even intention to seize the mother, and made no pretense that they made any demand for her from the carrier. Their position now is that they did not want the mother, but that she went volmtarily. But there is sufficient evidence that she was seized and carried away against her will. It was not until the berth was opened that the relationship of the plaintiffs was disclosed, and it was on account of that, and her association with the daughter, that she was apprehended. Any other passenger might have been taken with equal right. There was no authority to take either. But as to the mother’s case the situation is this, that the officers for the, mere reason that they were such were allowed to seize a passenger against whom no crime was charged, for the solé reason that she was" traveling with a person for whom they were searching. Therefore, if the judgment in the mother’s case has been correctly decided, the carrier owes no duty to protect its passengers against officers who, coming upon the train to seize one person, also capture her relative and traveling companion. The weight of the evidence does not now concern the inquiry, nor how far the carrier should have carried its protection. It afforded none; it withdrew what it had been extending, and joined in the illegal enterprise.
For the reasons stated my conclusion is that there should have been a submission to the jury in each action.
In each case exceptions overruled, and judgment directed for defendant, with costs.